In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-434 CV

____________________


IN RE STEVE WU




Original Proceeding



MEMORANDUM OPINION
 After the trial court cancelled a notice of lis pendens, Steve Wu filed a petition for
writ of mandamus and emergency motion for stay of lower court proceedings.  Wu contends
his notice of  lis pendens is valid because he seeks specific performance of a residential sales
contract on the real property described in the notice.  See Tex. Prop. Code Ann. § 12.007
(Vernon 2004).  The real party in interest, McVaugh Custom Homes, moved to cancel the
notice of  lis pendens because Wu's pleadings affirmatively stated that Wu had repudiated
the contract.  See In re Collins, 172 S.W.3d 287, 294-95 (Tex. App.--Fort Worth 2005, orig.
proceeding).  Wu's response stated that the parties were engaged in negotiations and that Wu
desired to purchase the property on "favorable terms."  The petition and mandamus record
brought forward by the relator in this case fail to establish an abuse of discretion by the trial
court.  Accordingly, we deny the petition for writ of mandamus and the relator's request for
emergency stay of trial court proceedings.
	PETITION DENIED.
									PER CURIAM
Opinion Delivered October 16, 2008
Before Gaultney, Kreger, and Horton, JJ.